     Case 2:20-mj-30488-DUTY ECF No. 14, PageID.24 Filed 11/25/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                 Case No. 20-30488
                                                   Honorable Laurie J. Michelson
v.                                                 Magistrate Judge Anthony P. Patti

VARINDER SINGH,

        Defendant.


        ORDER DENYING EMERGENCY APPEAL OF DETENTION ORDER


        Varinder Singh is charged in a criminal complaint with possession with intent to

distribute a controlled substance in violation of 21 U.S.C. § 841 and illegal imports in violation

of 21 U.S.C. § 961. Singh is a citizen of India and resides with his wife in Canada. He was

driving a truck for Safeway Trucking that was inspected at the U.S./Canada border and found to

contain six pallets of marijuana weighing nearly two thousand pounds and having a street value

in excess of $2.5 million.

        Singh agrees that, for purposes of determining bond, this is a presumption case. He had a

detention hearing before the magistrate judge on November 25, 2020 and was ordered detained.

This Court heard argument on an immediate appeal the same day. Pursuant to section 15002(b)

of the CARES Act and this Court’s Administrative Orders 20-AO-025 and 20-AO-046, the Court

conducted the argument by way of videoconference.

        For the reasons stated more fully on the record during the hearing, and after weighing and

considering the factors in 18 U.S.C. § 3142(g), the Court finds that the Government has

established, by a preponderance of the evidence, that no condition or combination of conditions

can presently be imposed that would reasonably assure Singh’s appearance as required. Thus, on
   Case 2:20-mj-30488-DUTY ECF No. 14, PageID.25 Filed 11/25/20 Page 2 of 2




the present record, the Court agrees with the recommendation of Pretrial Services and the ruling

by Magistrate Judge Patti that Singh should be detained pending trial.

       So it is hereby ordered that the request for bond is DENIED.

       SO ORDERED.

       Dated: November 25, 2020


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE




                                                2
